         Case 1:18-cr-00340-LGS Document 440 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                                 :       1:18-CR-00340-LGS

                           Plaintiff,                    :       NOTICE OF CHANGE
             v.                                                  OF FIRM NAME
                                                         :
SOHRAB SHARMA, and ROBERT
FARKAS,
                                                         :
                           Defendants.
------------------------------------------------------



         TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR

ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that the law firm of Baker Marquart LLP has changed its

firm name to Waymaker LLP, effective immediately. The firm’s address, telephone number

and facsimile number will remain the same. The firm’s email addresses have been changed

from bklein@bakermarquart.com to bklein@waymakerlaw.com.


         Please update your records to reflect this change.


                                                                              /s/ Brian E. Klein
                                                                                Brian E. Klein
                                                                               WAYMAKER LLP
                                                                 777 S. Figueroa Street, Suite 2850
                                                                    Los Angeles, California 90017
                                                                               Tel: (424) 652-7800
                                                                        bklein@waymakerlaw.com




                                                             1
